Citation Nr: 0304872	
Decision Date: 03/14/03    Archive Date: 03/24/03

DOCKET NO.  96-17 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder.

2.  Entitlement to service connection for a low back 
disorder.

(The issue of entitlement to service connection for a low 
back disorder will be the subject of a separate decision of 
the Board of Veterans' Appeals.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from June 1975 to June 1977 
and from June 1981 to September 1992.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (the RO).  

The veteran's service connection claim was previously before 
the Board in November 1997.  The Board remanded the case, in 
part, for additional development by the RO.  That development 
has been completed, and the claims are once again before the 
Board for appellate review.

The Board notes that the issue of entitlement to service 
connection for a low back disorder has also been certified 
for appeal.  The Board is undertaking additional development 
on that issue and it will be the subject of a later decision.


FINDING OF FACT

The veteran is not shown to have a current bilateral knee 
disorder that is causally or etiologically related to active 
service. 




CONCLUSION OF LAW

A bilateral knee disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West Supp. 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated the 
former statutory requirement that claims be well grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A (2002).  Regulations implementing the 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2002).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  In this 
case, the veteran's claim was filed in October 1992 and 
remains pending.  The provisions of the VCAA and the 
implementing regulations are accordingly applicable.  See 
Holliday v. Principi, 14 Vet. App. 280 (2001) [the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to a claimant describing 
evidence potentially helpful to the claimant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].

The veteran was informed in a January 1993 letter and rating 
decision of the evidence needed to substantiate his claim and 
he was provided an opportunity to submit such evidence.  
Moreover, in October 1996 and August 2002 supplemental 
statements of the case, the RO notified the veteran of 
regulations pertinent to service connection claims, informed 
him of the reasons why his claim had been denied, and 
provided him additional opportunities to present evidence and 
argument in support of his claim.  

In an October 2002 letter, the veteran was informed of VA's 
duty to obtain evidence on his behalf.  Specific regulations 
pertaining to the VCAA were provided to the veteran.  The 
veteran was notified that VA would obtain all relevant 
service medical records, VA medical records, and reports of 
examinations or treatment at non-VA facilities authorized by 
VA.  In addition, VA would request other relevant records 
held by any Federal agency or department.  In turn, the 
veteran was informed of his duty to provide VA with enough 
information to identify and locate other existing records, 
i.e., names of persons, agencies, or companies that hold 
relevant medical records, addresses of these individuals, and 
the dates that such treatment was received. 

The Board finds that the foregoing information provided to 
the veteran satisfies the requirements of 38 U.S.C.A. § 5103 
and Quartuccio in that the veteran was clearly notified of 
the evidence necessary to substantiate his service connection 
claim.  Under these circumstances, the Board finds that the 
notification requirement of the VCAA has been satisfied.  

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The veteran's service medical 
records have been received, as have VA outpatient treatment 
reports and private medical records.  In addition, the 
veteran was afforded VA examinations in February 1978, March 
1993, April 1996, and February 1999, which will be addressed 
below.  The Board finds that all known and ascertainable 
medical records have been obtained and are associated with 
the claims file.  The veteran does not appear to contend 
otherwise. 

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  The Board 
finds that VA has done everything reasonably possible to 
assist the veteran and that no further action is necessary to 
meet the requirements of the VCAA and the applicable 
regulatory changes published to implement that statute.  The 
Board will accordingly proceed to a review of the merits of 
the issue on appeal.

B.	Legal analysis

The Board has reviewed all the evidence of record, which 
consists of the veteran's contentions, particularly those 
given at the September 1996 personal hearing; lay statements; 
private medical records dated November 1996 to January 2000; 
VA outpatient treatment reports dated September 1995 to 
September 1997; and VA examination reports dated in February 
1978, March 1993, April 1996, and February 1999.  Although 
the Board has an obligation to provide adequate reasons and 
bases supporting this decision, it is not required to discuss 
each and every piece of evidence in a case.  The Board will 
summarize the relevant evidence in this case where 
appropriate.

Applicable law provides that service connection will be 
granted if it is shown that the veteran has a disability 
resulting from an injury incurred in or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
incurred in or disease contracted in the line of duty, in 
active military, naval, or air service.  See 38 U.S.C.A. 
§§ 1110, 1131 (West Supp. 2002); 38 C.F.R. § 3.303 (2002).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 U.S.C.A. § 1113(b) (West Supp. 
2002); 38 C.F.R. § 3.303(d) (2002); Cosman v. Principi, 3 
Vet. App. 503, 505 (1992).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  A determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and 
the evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West Supp. 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West Supp. 2002); 38 C.F.R. §§ 3.102, 4.3 
(2002).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the United States Court of Appeals for Veterans Claims 
(Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991). 

The veteran is seeking entitlement to service connection for 
a bilateral knee disorder.  The Board has carefully reviewed 
the evidence and statements made in support of the veteran's 
claim and finds that, for reasons and bases to be explained 
below, a preponderance of the evidence is against the 
veteran's service connection claim and that service 
connection therefore cannot be granted.

As noted above, in order for service connection to be 
granted, elements of a current disability, in-service disease 
or injury, and medical nexus must be met.  See Hickson, 
supra.

With respect to evidence of a current disability, a March 
1993 VA examination report diagnosed the veteran's bilateral 
knees as "normal."  No deformity, swelling, or instability 
was noted, and an X-ray report showed no evidence of any 
gross osseous pathology of either knee.  A February 1999 VA 
examination report noted that the veteran's reported history 
indicated "stress fractures" of the knees.  The examiner 
asserted that he had not seen the original Nuclear Medicine 
bone scan and it was difficult to state whether there was a 
knee stress fracture diagnosis in 1981.  However, it was the 
examiner's opinion that stress fractures of the knees would 
be highly unusual as most military stress fractures were 
march fractures of the feet or medial tibial stress fractures 
from running injuries.  The current claims file only 
documented that he had stress fractures of his feet.  Upon 
examination, the veteran's knees exhibited a full range of 
motion and no degeneration of the knees was observed that 
could be classified as pathological.  The veteran was 
diagnosed as having subjective bilateral knee discomfort with 
no objective findings.  The examiner stated that there were 
no objective findings relating to a bilateral knee disorder.  

A claim for service connection requires medical evidence 
showing that the veteran currently has the claimed 
disability.  See, e.g., Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997).  Although the Board has no reason to doubt 
that the veteran may experience bilateral knee pain, it is 
well-established that a symptom such as pain, absent a 
finding of an underlying disorder, cannot be service-
connected.  See Sanchez-Benitez v. Principi, 239 F.3d 1356 
(Fed. Cir. 2001).  As discussed above, no knee pathology has 
been recently identified on medical examination.  The first 
element of the Hickson analysis, evidence of a current 
disability current disability, has not been satisfied. 

Absent a showing of a current disability, a grant of service 
connection may not be made.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) [service connection may not be granted 
unless a current disability exists].  However, for the sake 
of completeness, the Board will briefly address the remaining 
two Hickson elements.

With respect to evidence of an in-service injury or disease, 
the veteran's service medical records reflect that in July 
1981, the veteran complained of right knee pain.  He was 
excused from prolonged running and marching for 5 days.  A 
September 1982 examination report noted treatment for stress 
fractures in the right knee and foot in October 1981 due to 
excessive running in boots.  Actual treatment reports from 
October 1981 indicate that a bone scan was positive for a 
stress fracture of the right distal tibia.  In January 1991, 
the veteran complained of a bump with a burning sensation on 
his left knee occurring for one month.  He reported no 
specific injuries to his left knee.  He asserted that the 
bump had formed 2 days prior and that the burning sensation 
occurred when he knelt.  An examination revealed tenderness 
at lower edge of patella, but no other tenderness or swelling 
of the knee was observed.  An X-ray was within normal limits.  
The assessment was ganglion of the left quadriceps tendon and 
an orthopedic consultation was recommended.  On subsequent 
orthopedic consultation, the assessment was that the veteran 
had a probable contusion.  On his May 1992 Report of Medical 
History, the veteran did not report any bilateral knee pain 
and he indicated that he did not have a "'trick' or locked 
knee."
 
Service records do contain a complaints of knee pain.  To the 
extent that the veteran's stress fracture of the right distal 
tibia caused knee pain, the Board notes that service 
connection has already been established for this disorder.  
Further, although service medical records do not indicate 
that the contusion around the left knee affected the deeper 
structures of the knee joint itself, to the extent that the 
diagnosis satisfies the in-service incurrence of injury 
element of Hickson, the Board notes that the record on appeal 
contains no medical nexus evidence linking a current left 
knee disorder to a left knee contusion sustained by the 
veteran in service.  In fact, no physician has opined that 
any bilateral knee disorder is related to stress fractures or 
any other bilateral knee pain noted during active service as 
there is no currently diagnosed bilateral knee disability.  

To the extent that the veteran ascribes any current bilateral 
knee pain to active service, it is now well established that 
a person without medical training, such as the veteran, is 
not competent to provide evidence on medical matters such as 
diagnosis or etiology of a claimed condition.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (19920; see also 38 
C.F.R. § 3.159(a) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].

C.	Conclusion

In summary, the Board has reviewed the veteran's service 
medical records and subsequent VA examination reports and 
finds that the veteran does not have a current bilateral knee 
disorder that was incurred during active service.  
Furthermore, the veteran has not presented any probative 
medical evidence showing that he currently has a bilateral 
knee disorder at all.  For these reasons the Board finds that 
the preponderance of the credible and probative evidence 
demonstrates that the veteran's in-service complaints of knee 
pain did not result in any current bilateral knee disability 
for which service connection can be established.

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
finding that the veteran has a bilateral knee disorder that 
is related to active service.  The appeal is accordingly 
denied. 


ORDER

Service connection for a bilateral knee disorder is denied. 



	                        
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

